In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-310 CR

____________________


TIMOTHY JACK VENABLE, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 93528




MEMORANDUM OPINION
 Pursuant to a plea bargain, appellant Timothy Jack Venable pleaded guilty to burglary
of a building.  The trial court found the evidence sufficient to find Venable guilty, but
deferred further proceedings, placed Venable on community supervision for two years,
ordered Venable to serve one hundred eighty days "up front" time in a state jail facility, and
ordered Venable to pay restitution in the amount of $3,000.  On May 17, 2005, Venable filed
a pro se motion to revoke his probation.  On January 4, 2006, the State filed a motion to
revoke Venable's unadjudicated probation.  Venable pleaded "true" to three violations of the
conditions of his probation.  The trial court found that Venable violated the conditions of his
community supervision, found Venable guilty of burglary of a building, and assessed
punishment at eighteen months of confinement in a state jail facility.    
	Venable's appellate counsel filed a brief that presents counsel's professional
evaluation of the record and concludes the appeal is frivolous.  See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).  We reviewed the appellate record, and we agree with counsel's conclusion that
no arguable issues support an appeal.  Therefore, we find it unnecessary to order appointment
of new counsel to re-brief the appeal.  Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex.
Crim. App. 1991).  We affirm the trial court's judgment. (1)
	AFFIRMED.
                                                                                                                                                 
                                                                         __________________________________
                                                                                            CHARLES KREGER
                                                                                                        Justice
Submitted on February 13, 2007
Opinion Delivered February 28, 2007
Do not publish
Before McKeithen, C.J., Gaultney and Kreger, JJ.
1. Appellant may challenge our decision in this case by filing a petition for
discretionary review.  See Tex. R. App. P. 68.